Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After conducting a complete search and consideration, claims 1-7, 10-23, 26-40, 43-56, 59-73, 76-89, and 92-118 are found to be allowable since no prior art reference alone or combination of prior art references disclose or suggest the combination of limitations specified in the independent claims 1, 17, 34, 50, 67, 83, and 100-101.
The combination of claims specify  methods of wireless base station and user equipment, and their non-transitory computer-readable storage mediums performing transmitting the one or more synchronization signals to a user equipment (UE) based on a first numerology, wherein the one or more synchronization signals include a plurality of synchronization signals of different types, including a beam reference signal (BRS), an extended synchronization signal (ESS), or a physical broadcast channel (PBCH) signal, and transmitting one or more downlink data signals to the UE based on the second numerology, wherein the second numerology is indicated in remaining system information (RMSI) associated with one system information block (SIB) of at least one SIB, and wherein the second numerology indicated in the RMSI for the one or more downlink data signals is different from the first numerology associated with the one or more synchronization signals.
In accordance with the Examiner’s best judgement, the best prior arts found during prosecution with respect to allowed claims fail to, either singularly or in combination, to anticipate or render the claim features obvious, particularly the combination of features of the independent claims. Specifically, wherein the second numerology of the one or more downlink data signals is indicated in remaining system information (RMSI) associated with one system information block (SIB) of at least one SIB, and wherein the second numerology indicated in the RMSI for the one or more downlink data signals is different from the first numerology associated with the one or more synchronization signals is considered novel.


Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD L SCHNELL whose telephone number is (408)918-7541.  The examiner can normally be reached on Monday-Friday 6:30A - 4:00P PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Noel Beharry can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/R.L.S/Examiner, Art Unit 2416